 Case 3:19-cv-01327-L-BT Document 29 Filed 09/02/20                               Page 1 of 2 PageID 259



                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

KRISTOPHER KELLY TROTTER,                                 §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §     Civil Action No. 3:19-CV-1327-L-BT
                                                          §
                                                          §
CITY OF DALLAS, TEXAS,                                    §
                                                          §
                  Defendant.                              §

                                                      ORDER

         On August 14, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 28) was entered, recommending that the court grant the City of

Dallas’s Motion to Dismiss (Doc. 23); dismiss without prejudice all of the claim(s)* asserted by

Plaintiff, pursuant to 42 U.S.C. § 1983, against the City of Dallas; and deny Plaintiff’s request to

conduct discovery as premature but grant his request for one final opportunity to amend his

pleadings. No objections to the Report were filed.

         Having reviewed the motion, briefs, pleadings, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court grants the City of Dallas’s Motion to Dismiss (Doc.

23), dismisses without prejudice Plaintiff’s claims, and directs Plaintiff to file an amended

complaint that cures the deficiencies noted in the Report by September 30, 2020. Failure to do so

will result in dismissal with prejudice of Plaintiff’s municipal liability claim against the City of



         *
          According to the Report, Plaintiff acknowledges that his Amended Complaint asserts only a municipal liability
claim against the City of Dallas.

Order – Page 1
 Case 3:19-cv-01327-L-BT Document 29 Filed 09/02/20                    Page 2 of 2 PageID 260



Dallas, pursuant to Federal Rule of Civil Procedure 12(b)(6), for failure to state a claim upon which

relief can be granted. Further, the court denies as premature Plaintiff’s request to conduct discovery.

       It is so ordered this 2nd day of September, 2020.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
